DETAILED ACTION
This FINAL action is in response to Application No. 16/085,895 filed 09/17/2018 which claims priority to PCT/US17/38253 filed on 6/20/2017 which claims priority to Provisional Application No. 62/352,377 filed 6/20/2016. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The Amendment presented on 10/25/2022 which provides amendments to claims 1, 7, and 19, cancelation of claim 16, and new claim 23, is hereby acknowledged. Claims 1, 3-7, 9-15, and 17-23 are currently pending.

Claim Rejections – Withdrawn
The previous 35 U.S.C §112 rejection of claims 1, 3-7, and 9-18 are withdrawn.

Response to arguments
Applicant states “Bonk does not teach or suggest that after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user payment account.” Remarks, page 11.
Even though the newly cited Patterson reference teaches authorizing transactions using a token exchange server in the same way as the claims, the previously cited combination of at least Bonk and Tingler suggested “after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user payment account”.  Recall, Tingler discloses the placing of a hold on an account during pre-authorization and releasing the hold less the final transaction amount when the transaction concludes (Tingler, [0017]). Bonk discloses the completion of fueling and finalizing the transaction (Bonk, [0079]) and also describes the use of “tokens” to make transactions instead of credit card information; “In this way the customer's credit card information does not need to be sent every time a purchase is made” (Bonk, [0107]). This suggests that tokens are sent every time a purchase is made. The message to the financial processing network that the transaction is completed after step 202 would include the token.  Therefore, the combination of at least Bonk and Tingler suggests at least “after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user payment account.”
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 13-20, 22, and 23, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai (US 2015/0242855 A1, cited on IDS received 06/27/2019) in view of Tingler (US 2017/0180012 A1, priority to provisional application 62/269,891 filed December 18, 2015), in view of Bonk et. al (US 2015/0032558 A1, hereafter referred to as “Bonk”), in view of Lamb et al. (US 2014/0129426 A1, hereafter referred to as “Lamb”), and further in view of Patterson (US 2016/0232527 A1, priority to provisional application 62/113,671 filed 2/9/2015)

Regarding claim 1, Vilnai teaches a method comprising: 
a) detecting, by a computer comprising a processor and a memory, a presence of a vehicle at a fuel dispenser by receiving information relating to an image of at least a portion of the vehicle at or approaching a resource provider by optically recognizing vehicle identification information from the vehicle; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041]).  In some embodiments of the invention, the fuel inlet monitoring system is activated, and the at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0099]). Analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (not shown) (Vilnai, [0276]).
b) determining, by the computer, a user account based on the information relating to the image.  More specifically, identifier module 504 can access and/or receive one or more than one part of the specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system (e.g. the license plate number of the vehicle, the Vehicle Identification Number (VIN) of the vehicle, the location of a decal placed on the vehicle). Identifier module 504 can use information from the database in order to identify the vehicle and/or vehicle driver and/or vehicle passenger (Vilnai, [0224], construed as an account).  The at least one database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: a credit card associated with the vehicle, debit card associated with the vehicle, a fuel card associated with the vehicle (Vilnai, [0127]).
d) determining, by the computer, a pre-authorization amount for a financial transaction by: 
identifying a vehicle type of the vehicle based on the image; 
querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle...  More specifically, optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components, the location of the vehicle's fuel inlet, the type of fuel the vehicle uses, the maximum size of the vehicle's fuel tank (Vilani, [0126]).  Once the identification indicia are interpreted, by the internal computer in camera 102 and/or independent computer 130, an authorization request is sent to one or more of a remote server, an onsite computer running local software, and a third party fuel control system (Vilnai, [0168]).  The authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]).  Vilnai additionally discloses the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).   Fuel dispensing may require both an authorization from the fuel inlet monitoring system indicating that the fuel delivery nozzle is inserted inside an authorized vehicle fuel inlet and a separate payment authorization indicating that a payment has been obtained or pre-approved (Vilnai, [0174]).
wherein a user of the vehicle does not interact with the fuel dispenser between or during steps a) through f).  More specifically, according to some embodiments of the invention, once vehicle and payment authorizations are received, fueling authorization remains pending until a nozzle authorization is received, indicating that the fuel nozzle is inserted inside the fuel inlet of a vehicle (Vilnai, [0180], thus, all the authorizations pertaining to a pre-authorization amount can occur before/without interaction with the nozzle or any mechanism of the fuel dispenser).
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle;
e) transmitting a pre-authorization request message that is sent to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information…, the pre-authorization request message including at least the pre-authorization amount; 
f) upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the pre-authorization amount; and
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on customized user data.  An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade. Once the user's identification data has been associated with the user's account, the system can request pre-authorization for a monetary value specified in the account, or calculate a pre-authorization amount based on the user's fuel purchase history (Tingler, [0018]).  In exemplary embodiments, the system requests pre-authorization for the specified monetary value from a financial institution or financial account associated with the at least one individual. If the value is authorized, the system generates a fuel authorization command authorizing the fuel point of sale terminal to dispense the amount of fuel corresponding to the specified monetary value. The actual amount of fuel dispensed can be any amount of fuel whose corresponding value that does not exceed the specified monetary value (Tingler [0019]). A series of automatic processes and algorithms can be used to automatically adjust the pre-authorization amounts for a user based on previous visits and/or the increasing/decreasing price of fuel (Tingler, [0020]). The user's account may also include customized data relating to the user's preferred fuel type or grade (Tingler, [0023]).  In one example embodiment, an additional offset amount is added to the average purchase amount as a buffer in order to ensure approval. In such examples … it could be calculated based on current fuel prices, the size of the user's fuel tank, etc (Tingler [0024]). Once the specified value is either retrieved or calculated, an authorization of the specified value is requested in step 113. In step 115, an authorization is received for the specified monetary value from a financial institution or financial account associated with the user (assuming of course that the user has sufficient funds in the account). In step 117, a fuel authorization command is generated to initiate dispensing of fuel from the fuel point of sale terminal for an amount of fuel that has a monetary value corresponding to the received authorization (Tingler, [0025]). 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; d) transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account, the pre-authorization request message including at least the pre-authorization amount; e) upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the pre-authorization amount.  With both Vilnai and Tingler disclosing authorizing a fuel dispenser with a pre-authorized amount when a detected vehicle approaches based on at least a type of fuel or size of a fuel tank, and with Tingler additionally suggesting the calculation of the pre-authorized monetary amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade, sending a pre-authorization request with the monetary amount for authorization to a financial institution or financial account, and receiving said authorization from said financial institution or financial account to initiate fueling, one of ordinary skill in the art of implementing a method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; d) transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account, the pre-authorization request message including at least the pre-authorization amount; e) upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the pre-authorization amount in order to allow the pre-authorization amount be more applicable to the vehicle/account being fueled.  One would therefore be motivated to combine these teachings as in doing so would create this method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches.
	While Tingler discloses “Often a pre-authorization amount at the pump places a … hold on an account, which is often held back from the customer's available balance. Portions of the hold that are not used in the subsequent transaction may nevertheless … be released (Tingler, [0017]).”, Vilnai and Tingler may not explicitly teach every aspect of 
		…wherein the user account includes a payment token;
c) determining, by the computer, the payment token associated with the user account;
…
g) after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user account.
Bonk discloses a system to facilitate purchase and dispense fuel from a dispensing site (Bonk, abstract). The system allows the user to user to pull up to the pump and then use his or her cellular phone or other mobile device to commence the fuel purchasing transaction, all without getting out of the car. Only after the pump has been determined to be operative and the user's purchasing authorization (construed as a “pre-authorization”) has been approved is it necessary to get out of the car (Bonk, [0008]). After the fuel dispensing pump is identified, a message (“142” construed as pre-authorization and containing a “user ID”) is sent from the user/mobile requesting financial verification from the “financial processing network” 40 (construed as issuer). Pre-authorization is granted and the pump is activated with messages 144, 146, and 148.  The “user ID” is a token that represents payment information for a user (Bonk, [0045], [0059], [0064] claims 11 and 14-16, Figure 4).  Figure 9 depicts the completion of fueling when a user lowers the pump handle. The point-of-sale system generates a receipt as at step 201 and further sends a message (construed as the second message containing the “user ID” or token) to the financial processing network that the transaction is completed. The financial processing network, at step 204, closes out the transaction record, debits the user's account for the final amount (Bonk [0079], claims 11 and 14-16). Bonk also describes the use of “tokens” to make transactions instead of credit card information; “In this way the customer's credit card information does not need to be sent every time a purchase is made” (Bonk, [0107]). This suggests that tokens are sent every time a purchase is made. The message to the financial processing network that the transaction is completed after step 202 would include the token.   In summary, Bonk discloses a first pre-authorization message being sent to an issuer without a user touching the pump, and a second message concluding the transaction that includes a payment token and must include the transaction amount for the mobile device to be notified of the transaction details (Figure 9, flow from step 202 to 204 to 210 to 206).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler with Bonk that a method for dispensing fuel that includes a pre-authorization request message would include wherein the user account includes a payment token; c) determining, by the computer, the payment token associated with the user account; g) after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user account.  With Vilnai, Tingler, and Bonk disclosing the pre-authorization of a fuel dispenser, with Tingler describing the pre-authorization creating a hold on the account that will be released less than the sale amount at the end of the transaction, and with Bonk disclosing a second message sent to an issuer including a payment token to complete the transaction, one of ordinary skill in the art of implementing a method for dispensing fuel that includes a pre-authorization request message with an amount would include wherein the user account includes a payment token; c) determining, by the computer, the payment token associated with the user account; g) after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user account in order to protect a user’s real account numbers and complete the sale and release the hold on the account at the issuer as described by Tingler ([0017]).  One would therefore be motivated to combine these teachings as in doing so would create this method for dispensing fuel that includes a pre-authorization request message with an amount.
However, Vilnai, Tingler and Bonk may not explicitly teach every aspect of
wherein the database of vehicle information is a database that is separate from the user account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization request to authorize a fuel purchase event using a fuel card (Lamb, [0007]). One of ordinary skill in the art can understand and appreciate that the information received during authorization of a fuel card may include other additional data, such as card number, encrypted card number, price of purchased product, product type (unleaded, leaded, premium fuel, etc.), price per gallon of fuel for each grade of fuel, and so on (Lamb, [0037]-[0038]).  The telematics server 106 may be communicatively coupled to additional external databases and/or servers to obtain information that may aid in processing and formatting the data received from the telematics device 104. The telematics server 106 may have to obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert the fuel level data to a user understandable and/or a user desired format. For example, a database of the telematics server 106 may include the vehicle's profile data such as fuel tank capacity, make, model, year, gas mileage associated with one or more vehicles (Lamb [0050], [0101]). Upon receiving the authorization request, the transaction gateway 116 may validate the approval of the account associated with the fuel card. The transaction gateway 116 may communicate with the fuel card server 118 to determine if the fuel card authorization request satisfies rules and regulations associated with the fuel card which may be stored in a database of the fuel card server 118. For example, the rules and regulations can include, inter alia, the number of purchases allowed in a day, the amount of fuel that may be purchased in each transaction, etc. If the account is approved and the rules and regulation criteria are satisfied, the POS device 114 may be instructed to authorize the fuel card 112 for a fuel purchase transaction. (Lamb, [0056]).  Therefore, databases 324-326 are user account/purchases databases, distinct from the vehicle manufacturer’s database which provides, at least, vehicle-specific fuel tank capacity based on a specific vehicle type/model.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bonk with Lamb that a method for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user account.  With Vilnai, Tingler, and Lamb disclosing the authorization of a fuel dispenser based on at least a type of fuel or size of a fuel tank, with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, and with Lamb disclosing that vehicle specific information, such as fuel tank size, can come from a third party or vehicle manufacturer’s database distinct from user account databases, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user account in order to ensure accurate vehicle information, preventing over-authorization of fuel to be purchased, and even fraud (Lamb).  One would therefore be motivated to combine these teachings as in doing so would create this method for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information.
However, Vilnai, Tingler, and Bonk with Lamb may not explicitly teach every aspect of
wherein the pre-authorization response message includes the payment token that is substituted for a real account number by a token exchange server; 
Patterson discloses processing of transactions utilizing multiple authorizations which may utilize tokens (Patterson, [0005]).  Merchants of these transactions include resource providers of fuel (Patterson, [0122] and [0124]).  The process of Figure 3 describes a transaction using a token and where the resource provider computer 130 retrieves the tokens from within (or from a user in Figure 2).  An authorization request message including at least a payment token 342 and an amount 358 is sent from the resource provider computer 130 to a processing network computer/token issuer 150/160 (construed as the claimed token exchange server) where the real account identifier (real account number) is determined and used with the authorization request message that is forwarded to the authorizing computer 170 for authorization of the transaction (Patterson [0090]-[0093]).  Once the authorizing computer 170 has made an authorization decision, the authorizing computer 170 may then send an authorization response message back to the processing network computer/token issuer 150/160 which replaces the real account identifier with the token, and then forwards the authorization response message with the token back to the resource provider computer 130 (Patterson, [0094]-[0097]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bonk and Lamb with Patterson that a method for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens would include wherein the pre-authorization response message includes the payment token that is substituted for a real account number by a token exchange server.  With Vilnai, Tingler, Bonk, Lamb, and Patterson disclosing the authorization of a fuel transactions, with Vilnai, Tingler, and Bonk disclosing the pre-authorization of fuel dispensing occurring at a resource provider without any user interaction, with Bonk and Patterson disclosing utilizing tokens for transactions including at fuel merchants, and with Patterson additionally suggesting the utilization of a token issuer server that interfaces between a resource provider and a transaction authorizing computer and will replace the token with real account identifier within the authorization message and will replace the real account identifier with the token in the authorization response message, one of ordinary skill in the art of implementing a method for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens would include wherein the pre-authorization response message includes the payment token that is substituted for a real account number by a token exchange server in order to limit the amount that the real account number is passed around the network for security purposes.  One would therefore be motivated to combine these teachings as in doing so would create this method for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens.

Regarding claim 3, Vilnai, Tingler, Bonk and Lamb with Patterson teach the method of claim 1 wherein the method further comprises:
transmitting, by the computer to the fuel dispenser, a communication signal which activates the fuel dispenser to dispense the fuel to the vehicle. More specifically, upon identifying the vehicle as an authorized vehicle with a pre-authorized payment plan, the fueling is authorized and the fuel pump begins dispensing fuel (Vilnai, [0172]).

Regarding claim 4, Vilnai, Tingler, Bonk and Lamb with Patterson teach the method of claim 1 wherein determining the pre-authorization amount based upon the information relating to the image comprises determining the pre-authorization amount based upon a type of the vehicle or a size of the vehicle.  More specifically, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]). 

Regarding claim 5, Vilnai, Tingler, Bonk and Lamb with Patterson teach the method of claim 1 wherein the information relating to the image of at least the portion of the vehicle was obtained using a camera device, and wherein the image of at least the portion of the vehicle comprises at least an image that includes a license plate of the vehicle. More specifically, each of the images obtained by cameras are analyzed, using optical recognition software, to ascertain the identity of the objects and license plate number contained within the images (Vilnai, [0109]).  

Regarding claim 6, Vilnai, Tingler, Bonk and Lamb with Patterson teach the method of claim 1 further comprising: wherein the pre-authorization request message that is transmitted to the issuer bank computer comprises the payment token.  More specifically, only after the pump has been determined to be operative and the user's purchasing authorization (construed as “pre-authorization”) has been approved is it necessary to get out of the car (Bonk, [0008]). After the fuel dispensing pump is identified, a message (“142” construed as pre-authorization and containing a “user ID”) is sent from the user/mobile requesting financial verification from the “financial processing network” 40 (construed as issuer).  The “user ID” is a token that represents payment information for a user (Bonk, [0045], [0059], [0064] claims 11 and 14-16, Figure 4).

Regarding claim 7, Vilnai teaches a resource provider system comprising: 
one or more input sensors;  More specifically, camera 504 is optionally a Complementary Metal-Oxide-Semiconductor (CMOS) sensor (Vilnai, [0266])
a resource dispenser (fuel dispenser pump 110, Vilnai, Figure 1); 
a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code executable by the processor to cause the resource provider system to perform a method (aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon, Vilnai, [0209], [0214]). 
comprising:
a) detecting a presence of a vehicle at a fuel dispenser by receiving information relating to an image of at least a portion of the vehicle at or approaching a resource provider by optically recognizing vehicle identification information from the vehicle; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041]).  In some embodiments of the invention, the fuel inlet monitoring system is activated, and the at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0099]). Analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (not shown) (Vilnai, [0276]).
b)    determining a user account based on the information relating to the image; More specifically, identifier module 504 can access and/or receive one or more than one part of the specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system (e.g. the license plate number of the vehicle, the Vehicle Identification Number (VIN) of the vehicle, the location of a decal placed on the vehicle). Identifier module 504 can use information from the database in order to identify the vehicle and/or vehicle driver and/or vehicle passenger (Vilnai, [0224], construed as an account).  The at least one database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: a credit card associated with the vehicle, debit card associated with the vehicle, a fuel card associated with the vehicle (Vilnai, [0127]).
…
d)    determining a pre-authorization amount for a financial transaction by: 
identifying a vehicle type of the vehicle based on the image; 
querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle…  More specifically, optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components, the location of the vehicle's fuel inlet, the type of fuel the vehicle uses, the maximum size of the vehicle's fuel tank (Vilani, [0126]).  Once the identification indicia are interpreted, by the internal computer in camera 102 and/or independent computer 130, an authorization request is sent to one or more of a remote server, an onsite computer running local software, and a third party fuel control system (Vilnai, [0168]).  The authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]).  Vilnai additionally discloses the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).   Fuel dispensing may require both an authorization from the fuel inlet monitoring system indicating that the fuel delivery nozzle is inserted inside an authorized vehicle fuel inlet and a separate payment authorization indicating that a payment has been obtained or pre-approved (Vilnai, [0174]).
wherein a user of the vehicle does not interact with the fuel dispenser between or during steps a) through f).  More specifically, according to some embodiments of the invention, once vehicle and payment authorizations are received, fueling authorization remains pending until a nozzle authorization is received, indicating that the fuel nozzle is inserted inside the fuel inlet of a vehicle (Vilnai, [0180], thus, all the authorizations pertaining to a pre-authorization amount can occur before/without interaction with the nozzle or any mechanism of the fuel dispenser).
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle…; and
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle;
e) transmitting a pre-authorization request message that is sent to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information that is separate from the user account the pre-authorization request message including at least the pre-authorization amount; 
e) upon receiving a pre-authorization response message from the issuer computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the determined pre-authorization amount. 
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on customized user data.  An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade. Once the user's identification data has been associated with the user's account, the system can request pre-authorization for a monetary value specified in the account, or calculate a pre-authorization amount based on the user's fuel purchase history (Tingler, [0018]).  In exemplary embodiments, the system requests pre-authorization for the specified monetary value from a financial institution or financial account associated with the at least one individual. If the value is authorized, the system generates a fuel authorization command authorizing the fuel point of sale terminal to dispense the amount of fuel corresponding to the specified monetary value. The actual amount of fuel dispensed can be any amount of fuel whose corresponding value that does not exceed the specified monetary value (Tingler [0019]). A series of automatic processes and algorithms can be used to automatically adjust the pre-authorization amounts for a user based on previous visits and/or the increasing/decreasing price of fuel (Tingler, [0020]). The user's account may also include customized data relating to the user's preferred fuel type or grade (Tingler, [0023]).  In one example embodiment, an additional offset amount is added to the average purchase amount as a buffer in order to ensure approval. In such examples … it could be calculated based on current fuel prices, the size of the user's fuel tank, etc (Tingler [0024]). Once the specified value is either retrieved or calculated, an authorization of the specified value is requested in step 113. In step 115, an authorization is received for the specified monetary value from a financial institution or financial account associated with the user (assuming of course that the user has sufficient funds in the account). In step 117, a fuel authorization command is generated to initiate dispensing of fuel from the fuel point of sale terminal for an amount of fuel that has a monetary value corresponding to the received authorization (Tingler, [0025]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a system for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; d) transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account the pre-authorization request message including at least the pre-authorization amount; e) upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the pre-authorization amount.  With both Vilnai and Tingler disclosing authorizing a fuel dispenser with a pre-authorized amount when a detected vehicle approaches based on at least a type of fuel or size of a fuel tank, and with Tingler additionally suggesting the calculation of the pre-authorized monetary amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade, sending a pre-authorization request with the monetary amount for authorization to a financial institution or financial account, and receiving said authorization from said financial institution or financial account to initiate fueling, one of ordinary skill in the art of implementing a system for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; d) transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account the pre-authorization request message including at least the pre-authorization amount; e) upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the pre-authorization amount in order to allow the pre-authorization amount be more applicable to the vehicle/account being fueled.  One would therefore be motivated to combine these teachings as in doing so would create this system for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches.
While Tingler discloses “Often a pre-authorization amount at the pump places a … hold on an account, which is often held back from the customer's available balance. Portions of the hold that are not used in the subsequent transaction may nevertheless … be released (Tingler, [0017]).”, Vilnai and Tingler may not explicitly teach every aspect of:
wherein the user account includes a payment token;
c) determining the payment token associated with the user account;
…
g) after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user account.
Bonk discloses a system to facilitate purchase and dispense fuel from a dispensing site (Bonk, abstract). The system allows the user to user to pull up to the pump and then use his or her cellular phone or other mobile device to commence the fuel purchasing transaction, all without getting out of the car. Only after the pump has been determined to be operative and the user's purchasing authorization (construed as “pre-authorization”) has been approved is it necessary to get out of the car (Bonk, [0008]). After the fuel dispensing pump is identified, a message (“142” construed as pre-authorization and containing a “user ID”) is sent from the user/mobile requesting financial verification from the “financial processing network” 40 (construed as issuer). Pre-authorization is granted and the pump is activated with messages 144, 146, and 148.  The “user ID” is a token that represents payment information for a user (Bonk, [0045], [0059], [0064] claims 11 and 14-16, Figure 4).  Figure 9 depicts the completion of fueling when a user lowers the pump handle. The point-of-sale system generates a receipt as at step 201 and further sends a message (construed as the second message containing the “user ID” or token) to the financial processing network that the transaction is completed. The financial processing network, at step 204, closes out the transaction record, debits the user's account for the final amount (Bonk [0079], claims 11 and 14-16). Bonk also describes the use of “tokens” to make transactions instead of credit card information; “In this way the customer's credit card information does not need to be sent every time a purchase is made” (Bonk, [0107]). This suggests that tokens are sent every time a purchase is made. The message to the financial processing network that the transaction is completed after step 202 would include the token.   In summary, Bonk discloses a first pre-authorization message and a second message concluding the transaction including a payment token.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler with Bonk that a system for dispensing fuel that includes a pre-authorization request message would include wherein the user account includes a payment token; c) determining the payment token associated with the user account; g) after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user account.  With Vilnai, Tingler, and Bonk disclosing the pre-authorization of a fuel dispenser, with Tingler describing the pre-authorization creating a hold on the account that will be released less than the sale amount at the end of the transaction, and with Bonk disclosing a second message sent to an issuer including a payment token to complete the transaction, one of ordinary skill in the art of implementing a system for dispensing fuel that includes a pre-authorization request message with an amount would include wherein the user account includes a payment token; c) determining the payment token associated with the user account; g) after dispensing of the fuel to the vehicle is completed, generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user account in order to complete the sale and release the hold on the account at the issuer as described by Tingler ([0017]).  One would therefore be motivated to combine these teachings as in doing so would create this system for dispensing fuel that includes a pre-authorization request message with an amount.
However, Vilnai, Tingler and Bonk may not explicitly teach every aspect of
wherein the database of vehicle information is a database that is separate from the user account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization request to authorize a fuel purchase event using a fuel card (Lamb, [0007]). One of ordinary skill in the art can understand and appreciate that the information received during authorization of a fuel card may include other additional data, such as card number, encrypted card number, price of purchased product, product type (unleaded, leaded, premium fuel, etc.), price per gallon of fuel for each grade of fuel, and so on (Lamb, [0037]-[0038]).  The telematics server 106 may be communicatively coupled to additional external databases and/or servers to obtain information that may aid in processing and formatting the data received from the telematics device 104. The telematics server 106 may have to obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert the fuel level data to a user understandable and/or a user desired format. For example, a database of the telematics server 106 may include the vehicle's profile data such as fuel tank capacity, make, model, year, gas mileage associated with one or more vehicles (Lamb [0050], [0101]). Upon receiving the authorization request, the transaction gateway 116 may validate the approval of the account associated with the fuel card. The transaction gateway 116 may communicate with the fuel card server 118 to determine if the fuel card authorization request satisfies rules and regulations associated with the fuel card which may be stored in a database of the fuel card server 118. For example, the rules and regulations can include, inter alia, the number of purchases allowed in a day, the amount of fuel that may be purchased in each transaction, etc. If the account is approved and the rules and regulation criteria are satisfied, the POS device 114 may be instructed to authorize the fuel card 112 for a fuel purchase transaction. (Lamb, [0056]).  Therefore, databases 324-326 are user account/purchases databases, distinct from the vehicle manufacturer’s database which provides, at least, vehicle-specific fuel tank capacity.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, and Bonk with Lamb that a system for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user account.  With Vilnai, Tingler, and Lamb disclosing the authorization of a fuel dispenser based on at least a type of fuel or size of a fuel tank, with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, and with Lamb disclosing that vehicle specific information, such as fuel tank size, can come from a third party or vehicle manufacturer’s database distinct from user account databases, one of ordinary skill in the art of implementing a system for automatically pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the useraccount in order to ensure accurate vehicle information, preventing over-authorization of fuel to be purchased, and even fraud (Lamb).  One would therefore be motivated to combine these teachings as in doing so would create this system for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information.
However, Vilnai, Tingler, and Bonk with Lamb may not explicitly teach every aspect of
wherein the pre-authorization response message includes the payment token that is substituted for a real account number by a token exchange server; 
Patterson discloses processing of transactions utilizing multiple authorizations which may utilize tokens (Patterson, [0005]).  Merchants of these transactions include resource providers of fuel (Patterson, [0122] and [0124]).  The process of Figure 3 describes a transaction using a token and where the resource provider computer 130 retrieves the tokens from within.  An authorization request message including at least a payment token 342 and an amount 358 is sent from the resource provider computer 130 to a processing network computer/token issuer 150/160 (construed as the claimed token exchange server) where the real account identifier (real account number) is determined and used with the authorization request message that is forwarded to the authorizing computer 170 for authorization of the transaction (Patterson [0090]-[0093]).  Once the authorizing computer 170 has made an authorization decision, the authorizing computer 170 may then send an authorization response message back to the processing network computer/token issuer 150/160 which replaces the real account identifier with the token, and then forwards the authorization response message with the token back to the resource provider computer 130 (Patterson, [0094]-[0097]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bonk and Lamb with Patterson that a system for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens would include wherein the pre-authorization response message includes the payment token that is substituted for a real account number by a token exchange server.  With Vilnai, Tingler, Bonk, Lamb, and Patterson disclosing the authorization of a fuel transactions, with Vilnai, Tingler, and Bonk disclosing the pre-authorization of fuel dispensing occurring at a resource provider without any user interaction, with Bonk and Patterson disclosing utilizing tokens for transactions including at fuel merchants, and with Patterson additionally suggesting the utilization of a token issuer server that interfaces between a resource provider and a transaction authorizing computer and will replace the token with real account identifier within the authorization message and will replace the real account identifier with the token in the authorization response message, one of ordinary skill in the art of implementing a system for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens would include wherein the pre-authorization response message includes the payment token that is substituted for a real account number by a token exchange server in order to limit the amount that the real account number is passed around the network for security purposes.  One would therefore be motivated to combine these teachings as in doing so would create this system for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens.

Regarding claim 9, Vilnai, Tingler, Bonk and Lamb with Patterson teach the resource provider system of claim 7, wherein the one or more input sensors includes at least a camera device, wherein an input includes an image of the vehicle, and wherein an identifier for the vehicle is determined by using optical character recognition to convert an image of a license plate within the image of the vehicle into text.  More specifically, analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (Vilnai, [0276]).

Regarding claim 10, Vilnai, Tingler, Bonk and Lamb with Patterson teach the resource provider system of claim 9, wherein the camera device is positioned such that the image of the vehicle includes a back end of the vehicle.  More specifically, camera 102 may be placed at a height of between 0 and 4 meters above the ground and oriented toward the probable location of license plate location on the rear of the vehicle when the driver's side of the vehicle is closest to the fuel dispensing pump (Vilnai, [0101]).

Regarding claim 13, Vilnai, Tingler, Bonk and Lamb with Patterson teach the resource provider system of claim 7, wherein the pre-authorization amount is determined based on vehicle information received from a third party computer.  More specifically, a refueling request event can be received by an onsite computer running local software, or from a third party fuel control system, by implementing a communication protocol between the third party fuel control system and the remote server and/or onsite computer running local software (Vilnai, [0166]).

Regarding claim 14, Vilnai, Tingler, Bonk and Lamb with Patterson teach the resource provider system of claim 7, wherein the one or more input sensors includes at least a depth sensor…More specifically, according to some embodiments of the invention, information is obtained by a remote recognizer device comprising at least one scanner (Vilnai, [0149]).  The remote scanner utilizes the parallax method to analyze images from a plurality of cameras, in which the displacement or difference in the apparent position of an object viewed along two different lines of sight, and measured by the angle or semi-angle of inclination between those two lines, is used, for example, to determine distances of objects and of parts of objects (Vilnai, [0152]).
and the pre-authorization amount is determined based on a size of the vehicle.  More specifically, the database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: the physical dimensions of the vehicle and its components, the maximum size of the vehicle's fuel tank (Vilnai, [0127]).  The shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).

Regarding claim 15, Vilnai, Tingler, Bonk and Lamb with Patterson teach the resource provider system of claim 7, wherein the pre-authorization amount is a predetermined value. More specifically, the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).

Regarding claim 17, Vilnai, Tingler, Bonk and Lamb with Patterson  teach the resource provider system of claim 7, wherein the one or more input sensors includes at least a wireless receiver, and wherein an identifier for the vehicle is determined based upon the identifier for the vehicle being transmitted to the wireless receiver by a wireless transmitter within the vehicle. More specifically, according to some embodiments of the invention, the fuel inlet monitoring system uses at least one of the following methods to identify the vehicle: ...recognition of a radio-frequency identification (RFID) tag (Vilnai, [0094]).

Regarding claim 18, Vilnai, Tingler, Bonk and Lamb with Patterson teach the resource provider system of claim 17, wherein the identifier for the vehicle is transmitted to the wireless receiver by the wireless transmitter within the vehicle automatically upon the vehicle coming into proximity of the wireless receiver.  More specifically, the RFID tag identifier is configured to automatically identify vehicles by their RFID tag as they enter the vicinity of said at least one fuel dispenser in said vehicle fueling service station (Vilnai, [0155]). 

Regarding claim 19, Vilnai teaches a method comprising: 
receiving, by a computer comprising a processor and a memory, information relating to an image of at least a portion of a vehicle at or approaching a fuel dispenser, wherein the imager is detected by optical recognition; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041]).  In some embodiments of the invention, the fuel inlet monitoring system is activated, and the at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0099]). Analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (not shown) (Vilnai, [0276]).
identifying, by the computer, based on the information relating to the image, a type of resource from a plurality of types of resources;  More specifically, each of the images obtained by cameras are analyzed, using optical recognition software, to ascertain the identity of the objects and license plate number contained within the images (Vilnai, [0109]). According to some embodiments of the invention, the at least one database contains vehicular identification information. Optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: … the type of fuel the vehicle uses (Vilnai, [0126]).
transmitting, by the computer, a signal indicating the type of resource to a resource provider, wherein the fuel dispenser is there after activated to provide the type of resource to the vehicle up to a determined pre-authorization amount …, wherein the pre-authorization amount is determined by: identifying a vehicle type of the vehicle based on the image; querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle.  More specifically, optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components, the location of the vehicle's fuel inlet, the type of fuel the vehicle uses, the maximum size of the vehicle's fuel tank (Vilani, [0126]).  Once the identification indicia are interpreted, by the internal computer in camera 102 and/or independent computer 130, an authorization request is sent to one or more of a remote server, an onsite computer running local software, and a third party fuel control system (Vilnai, [0168]).  The authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]).  Fuel dispensing may require both an authorization from the fuel inlet monitoring system indicating that the fuel delivery nozzle is inserted inside an authorized vehicle fuel inlet and a separate payment authorization indicating that a payment has been obtained or pre-approved (Vilnai, [0174]).
wherein the fuel dispenser is activated to provide the type of resource to the vehicle up to the determined pre-authorization amount after calculating the pre-authorization amount.  More specifically, the authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]). Vilnai additionally discloses the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).   
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle…; 
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; [and]
[wherein the determined pre-authorization amount is] pre-authorized by an issuer bank computer for a financial transaction;
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on customized user data.  An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade. Once the user's identification data has been associated with the user's account, the system can request pre-authorization for a monetary value specified in the account, or calculate a pre-authorization amount based on the user's fuel purchase history (Tingler, [0018]).  In exemplary embodiments, the system requests pre-authorization for the specified monetary value from a financial institution or financial account associated with the at least one individual. If the value is authorized, the system generates a fuel authorization command authorizing the fuel point of sale terminal to dispense the amount of fuel corresponding to the specified monetary value. The actual amount of fuel dispensed can be any amount of fuel whose corresponding value that does not exceed the specified monetary value (Tingler [0019]). A series of automatic processes and algorithms can be used to automatically adjust the pre-authorization amounts for a user based on previous visits and/or the increasing/decreasing price of fuel (Tingler, [0020]). The user's account may also include customized data relating to the user's preferred fuel type or grade (Tingler, [0023]).  In one example embodiment, an additional offset amount is added to the average purchase amount as a buffer in order to ensure approval. In such examples … it could be calculated based on current fuel prices, the size of the user's fuel tank, etc (Tingler [0024]). Once the specified value is either retrieved or calculated, an authorization of the specified value is requested in step 113. In step 115, an authorization is received for the specified monetary value from a financial institution or financial account associated with the user (assuming of course that the user has sufficient funds in the account). In step 117, a fuel authorization command is generated to initiate dispensing of fuel from the fuel point of sale terminal for an amount of fuel that has a monetary value corresponding to the received authorization (Tingler, [0025]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle…; calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; [and] [wherein the determined pre-authorization amount is] pre-authorized by an issuer bank computer for a financial transaction.  With both Vilnai and Tingler disclosing authorizing a fuel dispenser with a pre-authorized amount when a detected vehicle approaches based on at least a type of fuel or size of a fuel tank, and with Tingler additionally suggesting the calculation of the pre-authorized monetary amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade, sending a pre-authorization request with the monetary amount for authorization to a financial institution or financial account, and receiving said authorization from said financial institution or financial account to initiate fueling, one of ordinary skill in the art of implementing a method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle…; calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; [and] [wherein the determined pre-authorization amount is] pre-authorized by an issuer bank computer for a financial transaction in order to allow the pre-authorization amount be more applicable to the vehicle/account being fueled.  One would therefore be motivated to combine these teachings as in doing so would create this method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches.
While Tingler discloses “Often a pre-authorization amount at the pump places a … hold on an account, which is often held back from the customer's available balance. Portions of the hold that are not used in the subsequent transaction may nevertheless … be released (Tingler, [0017])”, Vilnai and Tingler may not explicitly teach every aspect of:
wherein the user account includes a payment token;
generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user account.
Bonk discloses a system to facilitate purchase and dispense fuel from a dispensing site (Bonk, abstract). The system allows the user to user to pull up to the pump and then use his or her cellular phone or other mobile device to commence the fuel purchasing transaction, all without getting out of the car. Only after the pump has been determined to be operative and the user's purchasing authorization (construed as “pre-authorization”) has been approved is it necessary to get out of the car (Bonk, [0008]). After the fuel dispensing pump is identified, a message (“142” construed as pre-authorization and containing a “user ID”) is sent from the user/mobile requesting financial verification from the “financial processing network” 40 (construed as issuer). Pre-authorization is granted and the pump is activated with messages 144, 146, and 148.  The “user ID” is a token that represents payment information for a user (Bonk, [0045], [0059], [0064] claims 11 and 14-16, Figure 4).  Figure 9 depicts the completion of fueling when a user lowers the pump handle. The point-of-sale system generates a receipt as at step 201 and further sends a message (construed as the second message containing the “user ID” or token) to the financial processing network that the transaction is completed. The financial processing network, at step 204, closes out the transaction record, debits the user's account for the final amount (Bonk [0079], claims 11 and 14-16). Bonk also describes the use of “tokens” to make transactions instead of credit card information; “In this way the customer's credit card information does not need to be sent every time a purchase is made” (Bonk, [0107]). This suggests that tokens are sent every time a purchase is made. The message to the financial processing network that the transaction is completed after step 202 would include the token.  In summary, Bonk discloses a first pre-authorization message and a second message concluding the transaction including a payment token.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler with Bonk that a method for dispensing fuel that includes a pre-authorization request message would include generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user payment account.  With Vilnai, Tingler, and Bonk disclosing the pre-authorization of a fuel dispenser, with Tingler describing the pre-authorization creating a hold on the account that will be released less than the sale amount at the end of the transaction, and with Bonk disclosing a second message sent to an issuer including a payment token to complete the transaction, one of ordinary skill in the art of implementing a method for dispensing fuel that includes a pre-authorization request message with an amount would include generating a second authorization request message including the payment token and a transaction amount notifying the issuer bank computer to release the pre-authorization amount held on the user payment account in order to complete the sale and release the hold on the account at the issuer as described by Tingler ([0017]).  One would therefore be motivated to combine these teachings as in doing so would create this method for dispensing fuel that includes a pre-authorization request message with an amount.
However, Vilnai, Tingler and Bonk may not explicitly teach every aspect of
wherein the database of vehicle information is a database that is separate from the user account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization request to authorize a fuel purchase event using a fuel card (Lamb, [0007]). One of ordinary skill in the art can understand and appreciate that the information received during authorization of a fuel card may include other additional data, such as card number, encrypted card number, price of purchased product, product type (unleaded, leaded, premium fuel, etc.), price per gallon of fuel for each grade of fuel, and so on (Lamb, [0037]-[0038]).  The telematics server 106 may be communicatively coupled to additional external databases and/or servers to obtain information that may aid in processing and formatting the data received from the telematics device 104. The telematics server 106 may have to obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert the fuel level data to a user understandable and/or a user desired format. For example, a database of the telematics server 106 may include the vehicle's profile data such as fuel tank capacity, make, model, year, gas mileage associated with one or more vehicles (Lamb [0050], [0101], ). Upon receiving the authorization request, the transaction gateway 116 may validate the approval of the account associated with the fuel card. The transaction gateway 116 may communicate with the fuel card server 118 to determine if the fuel card authorization request satisfies rules and regulations associated with the fuel card which may be stored in a database of the fuel card server 118. For example, the rules and regulations can include, inter alia, the number of purchases allowed in a day, the amount of fuel that may be purchased in each transaction, etc. If the account is approved and the rules and regulation criteria are satisfied, the POS device 114 may be instructed to authorize the fuel card 112 for a fuel purchase transaction. (Lamb, [0056]).  Therefore, databases 324-326 are user account/purchases databases, distinct from the vehicle manufacturer’s database which provides, at least, vehicle-specific fuel tank capacity.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, and Bonk with Lamb that a method for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account.  With Vilnai, Tingler, and Lamb disclosing the authorization of a fuel dispenser based on at least a type of fuel or size of a fuel tank, with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, and with Lamb disclosing that vehicle specific information, such as fuel tank size, can come from a third party or vehicle manufacturer’s database distinct from user account databases, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account in order to ensure accurate vehicle information, preventing over-authorization of fuel to be purchased, and even fraud (Lamb).  One would therefore be motivated to combine these teachings as in doing so would create this method for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information.
However, Vilnai, Tingler, and Bonk with Lamb may not explicitly teach every aspect of
wherein the payment token is substituted for a real account number by a token exchange server; 
Patterson discloses processing of transactions utilizing multiple authorizations which may utilize tokens (Patterson, [0005]).  Merchants of these transactions include resource providers of fuel (Patterson, [0122] and [0124]).  The process of Figure 3 describes a transaction using a token and where the resource provider computer 130 retrieves the tokens from within.  An authorization request message including at least a payment token 342 and an amount 358 is sent from the resource provider computer 130 to a processing network computer/token issuer 150/160 (construed as the claimed token exchange server) where the real account identifier (real account number) is determined and used with the authorization request message that is forwarded to the authorizing computer 170 for authorization of the transaction (Patterson [0090]-[0093]).  Once the authorizing computer 170 has made an authorization decision, the authorizing computer 170 may then send an authorization response message back to the processing network computer/token issuer 150/160 which replaces the real account identifier with the token, and then forwards the authorization response message with the token back to the resource provider computer 130 (Patterson, [0094]-[0097]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bonk and Lamb with Patterson that a method for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens would include wherein the pre-authorization response message includes the payment token that is substituted for a real account number by a token exchange server.  With Vilnai, Tingler, Bonk, Lamb, and Patterson disclosing the authorization of a fuel transactions, with Vilnai, Tingler, and Bonk disclosing the pre-authorization of fuel dispensing occurring at a resource provider without any user interaction, with Bonk and Patterson disclosing utilizing tokens for transactions including at fuel merchants, and with Patterson additionally suggesting the utilization of a token issuer server that interfaces between a resource provider and a transaction authorizing computer and will replace the token with real account identifier within the authorization message and will replace the real account identifier with the token in the authorization response message, one of ordinary skill in the art of implementing a method for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens would include wherein the pre-authorization response message includes the payment token that is substituted for a real account number by a token exchange server in order to limit the amount that the real account number is passed around the network for security purposes.  One would therefore be motivated to combine these teachings as in doing so would create this method for dispensing fuel that includes pre-authorization request messages, preauthorization response messages and payment tokens.

Regarding claim 20, Vilnai, Tingler, Bonk and Lamb with Patterson teach the method of claim 19, wherein a resource is fuel the type of resource is a grade of fuel. More specifically, An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade (Tingler, [0118]).

Regarding claim 22, Vilnai, Tingler, Bonk and Lamb with Patterson teach the method according to claim 1, wherein the pre-authorization request message requests pre-authorization of a pre-determined amount for the financial transaction.  More specifically, the system requests pre-authorization for the specified monetary value from a financial institution or financial account associated with the at least one individual. If the value is authorized, the system generates a fuel authorization command authorizing the fuel point of sale terminal to dispense the amount of fuel corresponding to the specified monetary value. The actual amount of fuel dispensed can be any amount of fuel whose corresponding value that does not exceed the specified monetary value (Tingler [0019]).

Regarding claim 23, Vilnai, Tingler, Bonk and Lamb with Patterson teach the method according to claim 1, wherein the token exchange server is configured to manage mappings between the real account number and a representation of the real account number, and wherein the token exchange server replaces the payment token with the real account number and forwards the authorization request message to an authorization entity via a processing network.  More specifically, An authorization request message including at least a payment token 342 and an amount 358 is sent from the resource provider computer 130 to a processing network computer/token issuer 150/160 (construed as the claimed token exchange server) where the real account identifier (real account number) is determined and used with the authorization request message that is forwarded to the authorizing computer 170 for authorization of the transaction (Patterson [0090]-[0093]).  Once the authorizing computer 170 has made an authorization decision, the authorizing computer 170 may then send an authorization response message back to the processing network computer/token issuer 150/160 which replaces the real account identifier with the token, and then forwards the authorization response message with the token back to the resource provider computer 130 (Patterson, [0094]-[0097]).

Claims 11 and 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai, Tingler, Bonk and Lamb with Patterson as applied to claim 7 above, and further in view of McQuade et al. (US 2012/0095920 A1, hereafter referred to as “McQuade”).

Regarding claim 11, Vilnai, Tingler, Bonk and Lamb with Patterson teach the resource provider system of claim 7, including that according to some embodiments of the invention, the at least one database contains vehicular identification information. Optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components (Vilnai, [0126]). The at least one database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: the maximum amount of fuel authorized to be delivered within a pre-determined period of time (Vilnai, [0127], this to say that the amount of fuel authorized is determined by a vehicles identifying information which is in turn the vehicles detected shape and physical dimensions). 
However, Vilnai, Tingler, Bonk and Lamb with Patterson may not explicitly teach every aspect of 
where in the one or more input sensors includes at least a weight sensor, and the pre-authorization amount is determined based on a weight of the vehicle.
McQuade discloses a fuel authorization system enables data to be exchanged between vehicles and a fuel vendor, to verify that the vehicle is authorized to receive fuel. In an exemplary embodiment, each fuel island is equipped with a motion detector. When the motion detector senses a vehicle in the fuel lane, an RF query is sent to the vehicle. Participating vehicles respond with an IR transmission. Once the verification is complete, the fuel dispenser is enabled. If the motion detector senses that the vehicle leaves, the fuel dispenser is disabled. (McQuade, abstract). A sensor element at the fuel island detects when a vehicle enters and leaves a specific fuel island or fuel lane. When a vehicle enters a specific fuel island, the sensor element indicates to a system controller that a vehicle is present. Then, a wireless query is sent to the vehicle, to determine if the vehicle has been equipped to participate in the automated fuel authorization process (McQuade, [0005]). A weigh scale (or other form of pressure sensor) can be included in the fuel lane to detect the weight of a vehicle (McQuade, [0032], [0037]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bonk, Lamb and Patterson with McQuade that a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include where in the one or more input sensors includes at least a weight sensor, and the pre-authorization amount is determined based on a weight of the vehicle.  With Vilnai, Tingler, and McQuade disclosing authorizing a fuel dispenser when a detected vehicle approaches, and with Vilnai disclosing identifying the vehicle by shape and physical dimensions, and with that identity, determining an amount of fuel authorized for dispensing, and with McQuade additionally disclosing a weight sensor that can determine said physical dimension, i.e., vehicle weight, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include where in the one or more input sensors includes at least a weight sensor, and the pre-authorization amount is determined based on a weight of the vehicle in order to utilize a typical weigh station style sensor for vehicle identification because the data returned is less complicated for identification than say images of a camera.  One would therefore be motivated to combine these teachings as in doing so would create this method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches.

Regarding claim 12, Vilnai, Tingler, Bonk, Lamb and Patterson with McQuade teach the resource provider system of claim 11, wherein the pre-authorization amount is determined based on the weight of the vehicle exceeding a threshold value.  More specifically, as explained above, the combination of Vilnai and McQuade would include identifying a vehicle based on weight (different thresholds) and pre-authorize an amount of fuel to dispense based on that identity (Vilnai, [0126]-[0127]; McQuade, [0005], [0032], [0037]).

Claim 21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai, Tingler, Bonk, Lamb and Patterson as applied to claim 1 above, and further in view of Brown et al. (US 2003/0065630 A1, hereafter referred to as “Brown”).


Regarding claim 21, Vilnai, Tingler, Bonk, Lamb and Patterson teach the method according to claim 1, specifically, the exception engine 312 may receive the gas mileage associated with the vehicle from a third party database or a vehicle manufacturers database (Lamb [0108]).  However, Vilnai, Tingler, Bonk and Lamb may not explicitly teach every aspect of wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle.
Brown discloses a method, system, and program for adjusting an amount owed for fueling a vehicle based on vehicle characteristics (Brown, [0041]). Advantageously, by scanning a registration number from registration tag 109, the registration number may be transmitted to a cumulative characteristics database server 120 with a request for vehicle characteristics information associated with the registration number. According to one embodiment of the present invention, cumulative characteristics database server 120 may be provided by an authority or may be maintained by a private service (Brown, 0070]). Vehicle status database 112 may include multiple standards according to multiple authorities for judging whether the vehicle characteristics information warrants adjustments in the amount owed for fuel (Brown, [0075]).  Adjustments may both increase and decrease an amount owed. Further, the adjustment in the amount owed may be applied to the cost of fuel per gallon or may be applied to the total amount of fueling (Brown, [0077]).  Adjustments to the amount owed for fuel may be provided purely by the type of vehicle and expected vehicle usage statistics, independent of the vehicle usage. For example, a tax discount may be given for fueling of economy vehicles and other vehicles that have been determined to achieve an acceptable fuel efficiency rating. The effect of providing a tax discount for vehicles with a high fuel efficiency rating is that in addition to consumers receiving more miles to the gallon, the consumer also receives a cheaper cost per gallon than cars that are less fuel efficient by design (Brown, [0080]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bonk, and Lamb with Brown that a method for automatically pre-authorizing a resource dispenser would include wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle.  With Vilnai, Tingler, Bonk, Lamb and Brown disclosing systems pertaining to payment at a fuel dispenser, and with Brown disclosing the amount charged for fuel can be based on the vehicle’s gas efficiency, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser would include wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle in order to promote society’s acquiring of more efficient vehicles ultimately preserving/protecting the environment.  One would therefore be motivated to combine these teachings as in doing so would create this method for automatically pre-authorizing a resource dispenser.

Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R.  1.111(c) to consider these references fully when responding to this action.  
US 2008/0195497 A1 - fuel purchase transactions including using tokens
US 2014/0149293 A1 - fuel purchase transactions including using tokens

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F RIEGLER whose telephone number is (571)270-3625. The examiner can normally be reached M-F 9:30am-6:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F RIEGLER/Primary Examiner, Art Unit 2171